Citation Nr: 1222948	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  09-05 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for residuals of a right wrist fracture of the navicular bone with degenerative changes, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for chronic right ankle sprain, currently evaluated as 10 percent disabling.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a back disability and if so, whether service connection is warranted.

4.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from May 1978 to July 1981.  He also had active duty for training in the National Guard from May 1977 to September 1977.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.

As will be explained below, new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for a back disability.  Further development of the evidence is required before the Board can adjudicate the Veteran's claim of entitlement to service connection for a back disability; additional development is also required as to the Veteran's claims for increased ratings for his right wrist and right ankle, as well as for his claim for service connection of a right knee disability.  As such, these claims are being REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In an August 2004 rating decision, the RO denied the Veteran's claim of service connection for a back disability, on the basis that there was no record of a diagnosed back disability.

2.  Because the Veteran did not appeal the August 2004 rating decision after being notified of his appellate rights, that decision is final.

3.  Evidence received subsequent to the August 2004 rating decision relates to an unestablished fact necessary to substantiate the service connection claim for a back disability.


CONCLUSIONS OF LAW

1.  The August 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  New and material evidence has been presented, and the claim of entitlement to service connection for a back disability, is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In light of the grant herein, it is clear that sufficient evidence was developed in this appeal and that no further development is required.


Legal Criteria

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a Veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  

As relevant to this appeal, new evidence is existing evidence not previously submitted to agency decision-makers.  Material evidence is existing evidence that, by itself or when considered with the previous evidence of record, relates to a fact, not previously established, which is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new and material evidence could reasonably result in substantiation of the claim, if reopened.  As such, evidence is "new" if it has not been previously submitted to agency decision makers and "material" if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered.  38 C.F.R. § 3.156(c).

Analysis

In the August 2004 rating decision, the RO denied the Veteran's claim for a back disability, on the basis that there was no record of treatment in service.  The RO noted that service treatment records showed complaints of low back pain in May 1981, initially diagnosed as muscle strain, but revised to reflect that the Veteran had a urinary tract infection.  The RO also noted that post-service VA treatment records showed that the Veteran was treated for complaints of low back pain, without a diagnosed disability.  The RO acknowledged an April 2004 opinion from a VA physician indicating that a review of the Veteran's service treatment records suggested that his recent back problems were related to in-service muscle strain.  The Veteran received notification of that decision and his appellate rights, but did not appeal the decision.  Thus, the rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The pertinent evidence of record at the time of the August 2004 rating decision included the Veteran's service treatment records, the Veteran's written claim, VA treatment records from April 2003 to April 2004; the Veteran's DD Form 214; and written statement from the Veteran.  

After review of the evidence associated with the claims folder since the August 2004 rating decision, the Board finds that there is new and material evidence sufficient to reopen the claim.  

In an August 2007 statement, the Veteran requested that his claim be reopened; he wrote that he was submitting an MRI report from the Temple VA Medical Center that showed a back disability.  

In April 2008, the Veteran was afforded a VA examination, wherein he complained of back and neck pain; following examination and x-ray, the diagnosis was degenerative disc disease of the lumbar and cervical spines; the VA examiner also detailed his MRI report, which showed disc joint narrowing and moderate degenerative bone spurring, as well as diffuse disc bulging and mild stenosis of the neural foramina.  A September 2009 VA treatment record states that the Veteran has degenerative disc disease at L4-5 and L5-S1, with neuroforaminal narrowing and L1-2 disc protrusions and degenerative disc disease of the cervical spine.  The Veteran asserts that his current disability and symptoms are related to an injury during his service.

The Veteran is considered competent to report what a physician told him, as well as the onset and continuation of his symptomatology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007).  Furthermore, because the statements are not shown to be inherently false, they are presumed credible for the limited purpose of reopening the claim.  

At the time of the August 2004 rating decision, there was no specific assertion of a diagnosed back disability; to the contrary, the Veteran's medical records at that time showed only complaints and assessments of low back pain, without a diagnosed disability.  Further, the Veteran had not alleged a continuity of symptomatology since service.  The RO had previously determined in the August 2004 rating decision that it was necessary to provide evidence which demonstrated that the Veteran had a diagnosed back disability.  Because the evidence discussed above was not previously considered by the RO and tends to relate to an unestablished fact necessary to substantiate the claim, namely a diagnosed back disability, the Board finds that new and material evidence has been presented.  

However, the remaining evidence associated with the record since the August 2004 rating decision, which shows continued treatment and management of back pain, is merely cumulative of evidence previously considered by the RO at the time of the August 2004 rating decision and is not considered new and material evidence.     

Nonetheless, because the Board has determined that new and material evidence has been presented sufficient to reopen the Veteran's previously denied claim of service-connected compensation benefits for a back disability for reasons previously explained, the appeal is granted to this extent.  

In so finding, the Board notes that no new and material evidence pertinent to the current application to reopen was received prior to the expiration of the appeal period for the August 2004 rating decision such that the provisions of 38 C.F.R. § 3.156(b) would apply.  In fact, there was no evidence presented during the period.    

The Board also notes that no relevant service department records have been associated with the claims file since the August 2004 rating decision such that 38 C.F.R. § 3.156(c) would apply.  Copies of the Veteran's service treatment records submitted in connection with the current appeal are merely duplicative of service treatment records previously considered by the RO at the time of the August 2004 denial.    


ORDER

Having presented new and material evidence, the claim of entitlement to service connection for a back disability is reopened.  


REMAND

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As a preliminary matter, the Veteran, according to multiple VA treatment records, reports that he has sought Social Security Disability Insurance (SSDI) benefits.  (See, i.e., VA treatment records dated April 2008, July 2009).  It is not clear from the record if the Veteran is receiving SSDI benefits for his claimed back and right knee disabilities, or for his service-connected right wrist and right ankle disabilities, and what medical evidence related to his claim for SSDI may be pertinent to his claims before the Board.  The Board further acknowledges that a copy of any decisions and that the supporting medical records pertinent to the claim have not yet been obtained.  See Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  If relevant, these records must also be obtained and associated with the other evidence in the claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Additionally, in a November 2009 statement, the Veteran reported that he had participated in vocational rehabilitation treatment at VA.  Since it is necessary to remand the case to obtain records from SSA, the RO should also take this opportunity to associate the vocational rehabilitation file with the claims file.

Furthermore, the Board notes that the Veteran was afforded a VA examination in April 2008, wherein the Veteran was diagnosed with degenerative disc disease of the lumbar and cervical spines; however, the VA examiner did not provide a medical opinion as to whether his claimed back disability is related to his active military service.  The Veteran contends that his current back disability is the result of an in-service injury, and that VA and private medical records indicate continuity of symptomatology in the years following active service.  As such, the medical evidence is unclear whether the Veteran's back disability is causally or etiologically related to the Veteran's military service.  

VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991). Accordingly, the Board finds that the Veteran should be afforded a VA examination in order to determine nature and etiology of the Veteran's back disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  See also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete SSDI records and associate this additional evidence with his claims file.  The SSDI records should include, but are not limited to, all clinical records and examination reports, as well as a copy of the notice to the Veteran of that agency's determination of entitlement to such benefits, any hearing transcripts, etc.  If no such records are available, that fact must be noted for the record.  

2.  Obtain the Veteran's VA vocational rehabilitation file and associate it with the claims file.  

3.  The RO should schedule the Veteran for an appropriate orthopedic VA examination to determine the nature and etiology of his back disability, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his back disability is related to his service in the military.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service records, and pertinent post-service medical records.  


The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  

4.  When the development requested has been completed, the case should again be reviewed by the RO/AMC.  If the claims remain denied, the appellant and his representative, if any, should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, as appropriate.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


